DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 18:
	Line 3, change the phrase “a processor” to --the processor--.

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Tharp, US Publication No. 2012/0078680 teaches a method, comprising: 
receiving, via a processor (Tharp paragraph [0061], see computing device with processing unit), a selection of a visualization via a user input, wherein the visualization represents a base design for an industrial device assembly (Tharp paragraphs [0061], [0072], [0078] and [0102]-[0103], wherein a user selects a design of an electrical system that is in a graphical format or CAD drawing); 
calculating, via the processor, one or more electrical load limits for one or more sections of the base design based on one or more dimensions of the one or more sections, a quantity of the one or more sections, a location of the industrial device assembly, or any combination thereof (Tharp paragraphs [0096]-[0097], wherein the load limits of the electrical system are calculated based on quantity and locations of the parts of the electrical system);
presenting, via the processor, a layout of the industrial device assembly via a display (Tharp Fig. 19 and paragraph [0102], wherein a layout of the electrical system is displayed).

The prior art of record does not teach or suggest the following claim limitations:

determining, via the processor, a number of Ethernet switch devices for the one or more sections based on the one or more electrical load limits; 
determining, via the processor, one or more placements within the base design for one or more Ethernet switch devices of the number of Ethernet switch devices; and 
wherein the layout is indicative of: 
the number of Ethernet switch devices for the one or more sections; and 
the one or more placements of the one or more Ethernet switch devices with respect to the base design.

Regarding Claim 10, Tharp, US Publication No. 2012/0078680 teaches a system, comprising: 
a processor (Tharp paragraph [0061], see computing device with processing unit); and 
a memory storing instructions (Tharp paragraph [0061], see computing device with memory) that, when executed by the processor, cause the processor to perform operations comprising: 
receiving a selection of a visualization via a user input, wherein the visualization represents a base design for an industrial device assembly (Tharp paragraphs [0061], [0072], [0078] and [0102]-[0103], wherein a user selects a design of an electrical system that is in a graphical format or CAD drawing); 
calculating one or more electrical load limits for one or more sections of the base design based on one or more dimensions of the one or more sections, a quantity of the one or more sections, a location of the industrial device assembly, or any combination thereof (Tharp paragraphs [0096]-[0097], wherein the load limits of the electrical system are calculated based on quantity and locations of the parts of the electrical system); 
presenting a layout of the industrial device assembly via a display (Tharp Fig. 19 and paragraph [0102], wherein a layout of the electrical system is displayed).

The prior art of record does not teach or suggest the following claim limitations:

determining a number of Ethernet switch devices for the one or more sections based on the one or more electrical load limits; 
determining one or more placements within the base design for one or more Ethernet switch devices of the number of Ethernet switch devices; and 
wherein the layout is indicative of: 
the number of Ethernet switch devices for the one or more sections; and 
the one or more placements of the one or more Ethernet switch devices with respect to the base design.

Regarding Claim 18, Tharp, US Publication No. 2012/0078680 teaches a non-transitory computer-readable medium storing instructions (Tharp paragraph [0061], see computing device with memory) that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, via the processor (Tharp paragraph [0061], see computing device with processing unit), a selection of a visualization via a user input, wherein the visualization represents a base design for an industrial device assembly (Tharp paragraphs [0061], [0072], [0078] and [0102]-[0103], wherein a user selects a design of an electrical system that is in a graphical format or CAD drawing); 
calculating, via the processor, one or more electrical load limits for one or more sections of the base design based on one or more dimensions of the one or more sections, a quantity of the one or more sections, a location of the industrial device assembly, or any combination thereof (Tharp paragraphs [0096]-[0097], wherein the load limits of the electrical system are calculated based on quantity and locations of the parts of the electrical system); 
presenting, via the processor, a layout of the industrial device assembly via a display (Tharp Fig. 19 and paragraph [0102], wherein a layout of the electrical system is displayed).

The prior art of record does not teach or suggest the following claim limitations:

determining, via the processor, a number of Ethernet switch devices for the one or more sections based on the one or more electrical load limits; 
determining, via the processor, one or more placements within the base design for one or more Ethernet switch devices of the number of Ethernet switch devices; and 
wherein the layout is indicative of: 
the number of Ethernet switch devices for the one or more sections; and 
the one or more placements of the one or more Ethernet switch devices with respect to the base design.

	Claims 2-9, 11-17, and 19-20 are allowed based on their dependency to Claims 1, 10, and 18, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851